Citation Nr: 1308407	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disorder, including secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and M.N.


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In September 2010, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In a May 2011 decision, the Board reopened the claim for service connection for posttraumatic stress disorder (PTSD) and remanded de novo consideration of the claim as well as entitlement to service connection for a right knee disorder, to include secondary to a right ankle disability.  

In an October 2012 rating decision, the RO granted service connection for PTSD and assigned a 100 percent rating effective September 28, 2007.  This is considered a full grant of the decision on appeal.  Hence, the matter is no longer before the Board.  The Board notes that although the rating decision also proposed to find the Veteran incompetent, a January 2013 rating decision concluded that the Veteran was considered competent.  

The RO completed the development requested by the Board in the May 2011 decision on the issue of entitlement to service connection for a right knee disorder, to include secondary to a right ankle disability and continued the denial in an October 2012 supplemental statement of the case.  The matter has now been returned to the Board for appellate review.  The Board is satisfied that the requested development has been accomplished and further remand is not necessary.  Stegall v. West 11 Vet. App. 298 (1998).  



FINDING OF FACT

The most probative evidence of record shows that the Veteran's currently manifest right knee disorder did not have its onset in service; arthritis of the knee was not manifest to a compensable degree within one year of discharge; and is not proximately due to or aggravated by a service-connected disability, including a right ankle disability.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by active service, is not proximately due to or aggravated by a service-connected disability, and arthritis of the right knee may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In an April 2008 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, lay statements, the Veteran's statements and personal hearing testimony, and VA examination reports.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim and VA's duty to assist has been met.  Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, 38 C.F.R. § 3.310 also provides that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is entitled to service connection for a right knee disorder.  He contends that his currently manifest disability had its onset in service.  In the alternative, he contends the disorder is secondary to his service-connected right ankle disability.  

However, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disorder, to include secondary to his service-connected right ankle disability.  The Board observes that the Veteran's service treatment records do not document any instances of right knee complaints or a right knee injury.  The clinical records in the file also do not demonstrate x-ray evidence of arthritis or compensable manifestations of the disease within one year of his discharge from active duty, and lay testimony alone is not sufficient to establish the presence of arthritis.  Finally, the most probative evidence of record concludes that there is no relationship between the Veteran's currently manifest right knee disorder and his right ankle disability and no demonstrable aggravation.  Hence, service connection is not warranted on any basis.  

During the development of his claim, the Veteran was provided with two VA examinations with respect to ascertaining if there was any relationship between the Veteran's right knee disorder and his right ankle disability.  An October 2008 VA examination report concluded that the Veteran's right knee disorder was not related to the service-connected right ankle disorder.  The examiner explained that the right ankle condition would have resulted in transfer of weight to the left lower extremity, but not the right.  Additionally, it was noted that the Veteran had a history of other bone fractures over the course of many years, including surgery on both shoulders, his neck, and he sustained a gunshot wound to his right back.  An August 2012 VA examination report indicated that the examiner concluded that it was less likely that the Veteran's currently manifest right knee problems were related to or aggravated by his service-connected right ankle disability.  The examiner explained that clinical evaluations showed that the Veteran did not have ligament weakness in his ankle in October 2008, and his gait was presently normal.  A normal gait or a gait with increased weight bearing on the left lower extremity would not cause or aggravate right knee problems.  It was more likely that the right knee pain was due to osteoarthritis of the hip.  The claims file was reviewed and the examiners provided rationales with their opinions.  Consequently, the Board has accorded these opinions significant probative value.  See Winsett, Bloom, supra.  

The Board has considered the Veteran's assertions.  However, since attributing specific symptoms to a specific diagnosis is beyond the scope of the Veteran's and other lay person's competence, the Board has accorded the Veteran's and other lay statements and assertions little probative value on the question of a medical nexus.  The Board has also considered the February 2011 statement from a private doctor, S.W.A., D.O., who opined that the Veteran's right knee pain and pathology was related to his prior right ankle injury.  He indicated that the Veteran exhibited limited range of motion and function in the ankle which produced symptoms at the knee and aggravated any underlying condition.  However, he did not review the Veteran's claims file and did not address the numerous clinical reports that documented a normal gait.  Notably, he also did not address baseline level of severity of the right knee.  As such, the Board has accorded this medical statement limited probative value.  See Bloom, supra.  

Therefore, in light of the gap in time between service and the onset of his current problems, as well as the Board's finding that the most probative evidence does not support his claim on either a direct or secondary basis, the Board concludes that the claim may not be granted.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for a right knee disorder, to include secondary to a right ankle disability, is denied.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


